  8:20-cr-00164-RFR-MDN Doc # 75 Filed: 06/14/21 Page 1 of 1 - Page ID # 121




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,       )
                                )
              Plaintiff,        )                              8:20CR164
                                )
    vs.                         )
                                )
ROBERT RUSH and JA’HVONT PAYNE, )                                ORDER
                                )
              Defendants.       )


      This matter is before the court on the defendant, Robert Rush’s unopposed Motion
to Continue Trial [74]. Counsel needs additional time to resolve this matter short of trial.
For good cause shown,

       IT IS ORDERED that the Motion to Continue Trial [74] is granted, as follows:

       1. The jury trial, for both defendants, now set for June 21, 2020, is continued to
          August 16, 2021.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
          justice will be served by granting this continuance and outweigh the interests
          of the public and the defendants in a speedy trial. Any additional time arising
          as a result of the granting of this motion, that is, the time between today’s date
          and August 16, 2021, shall be deemed excludable time in any computation of
          time under the requirement of the Speedy Trial Act. Failure to grant a
          continuance would deny counsel the reasonable time necessary for effective
          preparation, taking into account the exercise of due diligence. 18 U.S.C. §
          3161(h)(6), (7)(A) & (B)(iv).

       DATED: June 14, 2021.

                                                 BY THE COURT:


                                                 s/ Michael D. Nelson
                                                 United States Magistrate Judge
